Name: Commission Regulation (EC) No 1598/2002 of 6 September 2002 laying down detailed rules for the application of Council Directive 1999/105/EC as regards the provision of mutual administrative assistance by official bodies
 Type: Regulation
 Subject Matter: forestry;  information and information processing;  marketing;  executive power and public service;  EU institutions and European civil service;  agricultural activity
 Date Published: nan

 Avis juridique important|32002R1598Commission Regulation (EC) No 1598/2002 of 6 September 2002 laying down detailed rules for the application of Council Directive 1999/105/EC as regards the provision of mutual administrative assistance by official bodies Official Journal L 240 , 07/09/2002 P. 0039 - 0042Commission Regulation (EC) No 1598/2002of 6 September 2002laying down detailed rules for the application of Council Directive 1999/105/EC as regards the provision of mutual administrative assistance by official bodiesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 1999/105/EC of 22 December 1999 on the marketing of forest reproductive material(1), and in particular Article 16(4) thereof,Whereas:(1) In accordance with Article 16(1) of Directive 1999/105/EC, Member States are required to ensure, by an official control system, that forest reproductive material from individual units of approval or lots remains clearly identifiable through the entire process from collection to delivery to the end user.(2) In order to ensure the proper functioning of the control system, official bodies need to obtain appropriate information on the marketing of reproductive material by registered suppliers and the suppliers' documents issued by them. Under Article 16(3) of Directive 1999/105/EC suppliers are to provide official bodies with records containing such appropriate information.(3) If during the process from collection to delivery to the end user forest reproductive material moves from one Member State to another, the appropriate information on the marketing prior to the entry into the control system of the receiving Member State can be obtained by the official body of the receiving Member State only through the official body of the Member State of the supplier. To ensure that such information is communicated in a timely and efficient manner, it is appropriate to establish a standardised procedure for its exchange.(4) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS REGULATION:Article 11. Where forest reproductive material moves from one Member State to another, the official body of the Member State in which the supplier is based shall provide information to the official body of the Member State in which the recipient is based. The information shall be provided by means of an Information Document in a standardised format as set out in the Annex. The information shall be transmitted (by post, facsimile, e-mail or other electronic means) not later than three months after the date of dispatch of the forest reproductive material by the supplier.2. In the case where the official body of a Member State in which the recipient is based requires information in addition to that on the Information Document referred to in paragraph 1, the official body of the Member State in which the supplier is based shall assist in every way possible to obtain and supply that information.Article 2If, in the framework of official inspection activities, the official body of a Member State needs information, samples or other evidence which can only be obtained in another Member State, the official body of that other Member State shall upon specific request assist in every way possible to obtain and supply such information, samples or other evidence.Article 3Whenever questions as regards the authenticity of the forest reproductive material arise, the relevant official bodies shall cooperate to resolve the problem as quickly as possible.Article 4If an official body of the Member State in which the supplier is based discovers that incorrect information has been provided by a supplier, that official body shall immediately notify the official body of the Member State(s) to which that information was supplied.Article 5This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply to material dispatched after 31 December 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 September 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 11, 15.1.2000, p. 17.ANNEX>PIC FILE= "L_2002240EN.004102.TIF">>PIC FILE= "L_2002240EN.004201.TIF">